Citation Nr: 1540896	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-02 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a neck condition, to include as secondary to service-connected back condition with radiculopathy, right ankle condition, and/or right hip condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of service connection for a neck condition.

By way of procedural history, the Board notes that this claim has been previously remanded by the Board four times in July 2010, March 2012, March 2014, and November 2014, for further development. The RO/AOJ accomplished such development and the claim is appropriately before the Board again for appellate review. In determining whether there is compliance with a remand order, it is substantial compliance, not absolute compliance, with an earlier remand order that is required. Dyment v. West, 13 Vet.App. 141, 146-47 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed.Cir.2002) (holding that there is no error when an examiner "more than substantially complie[s] with the Board's remand order"). The Board finds at least substantial compliance with its previous remand orders.  
 
This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The preponderance of evidence is against the finding that the Veteran's neck condition is caused by, or aggravated, by his service-connected back condition, hip condition, or right ankle disability, or is otherwise etiologically/causally related to any incident of the Veteran's military service. 

CONCLUSION OF LAW

The criteria for service connection for a neck condition have not been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the claimant by letter of the required elements to show entitlement to service connection for a claimed disability, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence in support of his claim.  Thus, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407  (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). The Board finds that, for the issue decided herein, the VA's duty to provide an adequate examination has been fulfilled. Therefore, the Board has fulfilled its duties under the VCAA.

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.




Service Connection - Neck Condition 

The Veteran contends that his currently diagnosed neck condition was caused by his service, or alternately, caused or aggravated by his service-connected disabilities, to include his back, hip and right ankle disabilities. The Board finds, however, the evidence of record, which includes several VA Compensation and Pension (C&P) examinations and opinions, VA treatment records, and service treatment records (STRs), fails to show that the Veteran's neck condition is caused, or aggravated by his service-connected conditions, or by any incident of his military service. Therefore, the Board finds that the preponderance of the evidence is against the finding that the Veteran's neck condition is etiologically related to his military service, or as secondary to his already service-connected disabilities, and the Veteran's claim for service connection must be denied.  

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2014). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2014). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 
38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the Veteran's claim with regard to his neck condition is twofold. First, he claims that his neck condition is the result of an injury or injuries he sustained during service, when he fell from a telephone pole or was in a motor vehicle accident. He states that while the service treatment records fail to show any complaints of injury to his neck, he nonetheless experienced neck pain after that incident. Second, the Veteran has claimed that his already service-connected back, hip and right ankle disabilities, caused, or at least aggravated, his neck condition. A close review of the evidence in the claims file reveals that neither claim are substantiated by the competent evidence of record. The Board will discuss these assertions in turn. 

As a matter of direct service connection, the Veteran has claimed throughout the appeals period that he sustained injury to his neck in a fall while he was in active service or in a motor vehicle accident, and that his current disability is related to that injury. As a threshold matter, the Board finds that the Veteran currently suffers from a neck condition, to include degenerative disc disease of the cervical spine. See VA C&P Examination, August 2010 and February 2015. The Veteran's VA treatment records, as well as private treatment records, adequately demonstrate the Veteran's neck disability. 

As noted above, to establish service connection on a direct basis, the evidence must also show an in-service incurrence of the Veteran's neck condition, and a nexus between his current condition and that incident/injury. The Board finds that neither of these requisite evidentiary prongs are fulfilled by the evidence of record. A close analysis of the Veteran's STRs shows no evidence of any complaint or treatment for a neck condition during his military service. Neither the Veteran's entrance nor exit examinations for active duty in 1967 or 1975, respectively, show any indication of issues or injuries to his neck. Overall, the STRs reveal no complaints, incidents, or incurrence of a neck condition during his active duty service. 

The Board does acknowledge that the Veteran contends that he suffered injury to his neck, and experienced pain in his neck shortly after his fall from a telephone pole during service in 1968. Separately, the Veteran asserts that he injured his neck during a motor vehicle accident in 1972. However, such records from that time show no complaints, or diagnosis of any problems regarding the Veteran's neck. Although the Veteran did sustain injuries to his back and ankle in prior incidents, which were all subsequently service-connected, the weight of the evidence does not support that the Veteran's neck was similarly injured in that incident. The Board further notes that, again, the report of medical history the Veteran filled out upon exiting service in 1975 fails to show the Veteran reporting any specific issues with his neck, while affirmatively noting other injuries, to include those due to his fall. As such, the Board finds that the preponderance of the evidence is against the finding that the Veteran did incur any kind of neck injury during service, and therefore, as this prong for service connection is not fulfilled, the Veteran's claim for service connection on a direct basis must be denied.   

The Board notes that, even if the Board were to concede such in-service injury, which it does not, based on the Veteran's lay assertions that he suffered from continuous neck pain after the accident during service, the Board points out that preponderance of the evidence remains against any finding of a nexus between his current neck condition and that incident. The Board notes that nearly every VA examination and/or medical opinion, obtained by the VA regarding this condition, provides a negative nexus opinion regarding any direct etiological connection between the Veteran's current neck condition and any incident/injury during the Veteran's military service, to include the Veteran's fall. See VA C&P Examinations, February 2015, July 2014, and August 2010. 

In July 2014, the Veteran was afforded a VA C&P examination in which the VA examiner, after a complete review of the Veteran's service treatment records and claims file, and conducting an in-person examination, opined that there was no competent evidence that the Veteran's current neck condition had any relation to any incident or injury during his military service. The examiner opined that there was no evidence in the Veteran's STRs or separation examinations to show that the Veteran sustained any such injury during service that would cause the type of neck injury he has today. This examiner's conclusion regarding nexus is, in essence, corroborated by the Veteran's most recent examination in February 2015. The VA examiner during that examination, also having reviewed the Veteran's entire medical history and conducting an in-person physical examination, concluded that the Veteran's neck condition was not due to any incident during his military service, and was most likely due to his age. 

Therefore, when viewing the totality of the competent medical evidence of record, the Board finds that these medical opinions, along with their corresponding examinations, are the most probative evidence regarding a nexus. As such, even considering the Veteran's lay assertions of an in-service injury, which the Board does not concede, the Veteran's claim fails as the probative evidence remains against the finding of a direct nexus between the Veteran's neck condition and his military service.

As noted above, service connection may also be established on a secondary basis when the evidence of records shows that a disability is caused/proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2014). In this regard, the Veteran, and his representative, has continuously claimed that the Veteran's neck condition is actually caused/aggravated by his service-connected back, hip and right ankle conditions. 

The Board notes, however, that the Veteran's claim for service connection also fails on a secondary basis. Regarding such claim, the Board notes that the Veteran has been afforded multiple VA examinations and medical opinions regarding his neck condition, and his already service-connected conditions. However, a thorough review of these medical opinions and examinations, along with contemporaneous VA treatment records, again show that there is no connection between the Veteran's current diagnosed neck condition and his service-connected hip, back or right ankle conditions; nor is there evidence that such conditions has aggravated (permanently worsen beyond its natural progression) the Veteran's neck condition. 

Numerous VA examinations and medical opinions were afforded to the Veteran throughout the appeal period, in August 2010, April 2012, July 2014 and February 2015. The Board need not/will not discuss every one of these examinations/opinions in detail, but will focus on the most salient/relevant evidence of record in this decision. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). 

In August 2010, the Veteran was afforded his first examination regarding this claimed condition. After a review of the Veteran's claims file, to include his medical history, and an in-person physical examination, the VA examiner concluded that Veteran's diagnosed degenerative disc disease of the Veteran's cervical spine was not caused by/etiologically related to, or otherwise secondary to, the Veteran's back, hip or right ankle disabilities. The examiner offered a thorough rationale for the finding, opining that such conditions of the Veteran's back, hip and ankle cannot biomechanically affect the Veteran's neck in that way to caused his current condition. As such, the Veteran's neck condition, is less likely than not caused by the Veteran's other disabilities. 

The Board acknowledges that the August 2010 VA examiner, in providing an opinion failed to provide any conclusion regarding secondary aggravation, that is, failing to note if the Veteran's service-connected back, hip or ankle conditions aggravated the Veteran's neck condition. However, such opinion was subsequently provided in an addendum medical opinion in April 2012. In that opinion, the VA examiner, after reviewing the previous examination and medical history of the Veteran's condition, concluded that the Veteran's neck condition was also less likely than not aggravated by the Veteran's other service-connected conditions. Specifically, the examiner explained that the Veteran's back, hip and ankle conditions cannot biomechanically affect the Veteran's cervical spine in a way to cause or aggravate his current neck condition and that such conditions are "remote" from his neck. 

A close review of the VA examinations in 2014 and 2015 reflect similar conclusions regarding the Veteran's secondary claim for service connection. In both examinations, the VA examiner noted no indications that those disabilities of the Veteran's back, hip or ankle, were the cause of, or aggravated, the Veteran's neck condition. See VA C&P Examination, dated July 2014 and February 2015. In his most recent VA examination in February 2015, the examiner not only found that there was not relationship between such disparate conditions, but also provided a further rationale for its conclusion to include the fact that the Veteran's neck condition was most likely caused by his age, and not his other service-connected conditions. 

The Board finds that the Veteran's medical treatment records in his claims file offer no further evidence regarding the etiology of his neck condition. While contemporaneous VA treatment records show the Veteran does indeed suffer from degenerative disc disease of his neck, nothing in such records offer an opinion as to whether such condition was caused or aggravate by the Veteran's back, hip or ankle. The only evidence that speaks to the possibility of such a causal relationship is a letter written by the Veteran's treating VA physician who spoke to a potential connection between his back and hip, and the Veteran's neck condition. However, the Board finds this is of little probative value as it is vague in its descriptions and fails to provide any rationale for its conclusion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). Therefore, such evidence, while positive, does not reach the probative value of the evidence already cited herein, which is against any finding that the Veteran's neck condition is secondary to his other service-connected conditions, and fails to achieve equipoise. Consequently, the preponderance of the evidence remains against the finding for secondary service connection, and the Veteran's claim remains denied on a secondary basis. 

Alternatively, the Board notes that under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard. See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013). If a chronic condition is not established/manifested in service, a showing of continuity of symptoms after discharge is required to support a claim. 38 C.F.R. § 3.303(b). The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b). Walker, 708 F3d. at 1336. Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period." Id. Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed previously. Id. at 1339. Arthritis, or degenerative disc disease, is a chronic condition that is inclusive of such a consideration.

The Board acknowledges that continuity of symptoms after service may be established from competent and credible lay evidence, regardless of lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). In this case, however, the lay contentions regarding continuity of symptomology are rebutted by the Veteran's own statements, specifically during his August 2010 VA examination, where he claimed that his neck pain went away after a while during service. This statement is supported by both the contemporaneous service treatment records at the time of his active duty service, as well as post-service VA treatment records, neither of which indicate any continuity of pain or symptomatology in his neck anytime during or directly (within one year) after his service. As such, the Board finds that the evidence does not reflect a continuity of symptomatology from during service to the present.

Finally, the Board notes the Veteran's representative's argument presented in their February 2015 informal hearing presentation, regarding the inadequacy of the Veteran's last examination for this appeal. Specifically, the representative alleged that the opinion provided regarding secondary service connection was inadequate as it failed to provide adequate rationale. However, the Board notes that its conclusion was drawn on the basis of the totality of the evidence of record, and that the results of the February 2015 VA examination are reflective of the vast majority of the other examinations and evidence in the Veteran's claims file. Even if the examination is inadequate (which the Board does not concede), the other evidence of record, to specifically include the August 2010 and April 2012 medical examination/opinions offer sufficient and adequate evidence to support the decision herein.  Ultimately, the Board finds the VA examination reports are adequate as a whole as they have "sufficiently inform[ed] the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  

Moreover, the Board is obligated to consider all pertinent medical and lay evidence. See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (citing 38 C.F.R. § 3.303(a)). VA is required, however, to return VA examination reports for clarification where the report contains insufficient detail or where the diagnosis is not supported by the report's findings, 38 C.F.R. § 4.2 (2012), and to return private examinations under more limited circumstances, Savage v. Shinseki, 24 Vet.App. 259, 269 (2011). Here, the Board finds that that the VA examination reports, in toto, are not so lacking in detail as to require VA to remand yet again for clarification. 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).

Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's neck condition is etiologically related to his military service, to include as secondary to his service-connected back, hip or ankle disabilities. As such, the benefit-of-the-doubt doctrine is inapplicable, and the claim for service connection must be denied. 
ORDER

Entitlement to service connection for a neck condition, to include as secondary to back, hip or ankle disabilities, is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


